232 F.2d 378
Arthur ROOKARD, Appellant,v.UNITED STATES of America, Appellee.
Nos. 12701-12704.
United States Court of Appeals District of Columbia Circuit.
Argued March 23, 1956.
Decided April 5, 1956.

Appellant filed a brief, pro se, and his case was treated as submitted thereon.
Mr. Richard J. Snider, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellee. Messrs. Samuel J. L'Hommedieu, Jr., Asst. U. S. Atty., at the time record was filed, and Fred L. McIntyre, Asst. U. S. Atty., also entered appearances for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
In 1938 a jury found Arthur Rookard guilty of robbery. Thereupon he pleaded guilty to three other similar charges and received consecutive sentences aggregating eight to twelve years. In July, 1942, he petitioned for a writ of habeas corpus alleging he had been inadequately represented by counsel. The writ was issued, counsel was appointed, and a hearing was had, after which the District Court found he was properly detained and discharged the writ.


2
In June, 1943, Rookard filed a second petition for habeas corpus. Ruled to show cause, the respondent's return set forth the prior proceedings, whereupon the rule was discharged and the petition denied. On appeal we affirmed. Rookard v. Huff, 1944, 79 U.S.App.D.C. 291, 145 F.2d 708.


3
The appellant was conditionally released in December, 1945. A conviction of grand larceny in 1949 caused the conditional release to be revoked and he was required to complete his 1938 sentences after he had served the grand larceny sentence. In April, 1953, Rookard moved to vacate the 1938 sentences under 28 U.S.C. § 2255 on substantially the same grounds he had alleged in the two habeas corpus proceedings. The motion was denied. A third petition for habeas corpus filed in October, 1954, was denied by the United States District Court for the Northern District of Georgia.


4
December 9, 1954, appellant filed in each of the four cases a second motion under § 2255 to vacate the 1938 sentences. The present appeals from the denial of those motions are wholly without merit.


5
Affirmed.